TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00281-CV


Tammie Lynn Williams, Appellant

v.

Angela Kay Williams, Appellee




FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 08-1022-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Tammie Lynn Williams filed a notice of appeal on May 17, 2010.  On
July 7, 2010, this Court received notice from the clerk's office of the Williamson County Court at
Law that appellant had not paid or made arrangements to pay for the record.  To date, appellant has
not responded to this Court's notice informing her that if she did not pay for the clerk's record or
send a status report by July 30, 2010, her appeal would be dismissed for want of prosecution.  The
clerk's record has not been filed.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 37.3(b), 42.3(b).


						__________________________________________
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed:   September 17, 2010